UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6542


WILLIE SANFORD LOYD, JR.,

                Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; JAMES A. CALES,          JR.,    Judge;
MORTON V. WHITLOW, Judge; BEN WRIGHT, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:11-cv-01327-TSE-TRJ)


Submitted:   July 17, 2012                 Decided:       July 31, 2012


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Sanford Loyd, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Willie Sanford Loyd, Jr., seeks to appeal the district

court’s      order     denying   relief        on    his   28    U.S.C.      § 2254    (2006)

petition.          The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a    substantial        showing         of    the    denial    of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.    Cockrell,       537    U.S.    322,    336-38

(2003).           When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

                  We have independently reviewed the record and conclude

that Loyd has not made the requisite showing.                               Accordingly, we

deny Loyd’s motions for leave to proceed in forma pauperis and

for     a    transcript,      deny    a    certificate          of    appealability         and

dismiss the appeal.            We dispense with oral argument because the

facts       and    legal    contentions        are   adequately        presented      in    the

                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3